DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/26/2020. Claims 1-21 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/21/2020 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al, (KIM), (USNO.2013/0113495).
 	As for claim 14, KIM discloses and shows in Fig. 1-2,4 a method for using a power management integrated circuit (PMIC) (within system monitor) to manage a battery (ref’s battery pack)  on an electrical contact lens, the method comprising: individually coupling each battery cell within a set of n battery cells to the PMIC via a set of corresponding n switches that are coupled to a set of corresponding n connection pins, wherein n > 2; and upon sensing an overcurrent that flows to a first battery cell within the set of n battery cells, isolating the first battery cell from the PMIC by opening a first corresponding switch within the set of 1 switches (par.[0077,0085,0106]).
 	As for claim 17, Kim discloses first battery cell is isolated in response to detecting an internal short within the first battery cell (par.[0008])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,6-8, 10-13,15,16,20, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al, (KIM), (USNO.2013/0113495) in view of Qiu et al, (Qiu), (USPATNO.10,644,531)
 	As for claim 1, KIM discloses and shows in Fig. 1-2 an electronic contact lens comprising: a plurality of battery cells that provide power to a plurality of electrical loads within the electronic contact lens; a PMIC monitoring (within system monitor) each battery cell within the plurality of battery cells; and a first plurality of switches coupled within the PMIC, the first plurality of switches provides a discrete connection for each of the battery cells within the plurality of battery cells to the PMIC, the first plurality of switches is operable to individually isolate a first battery cell within the plurality of battery cells in response to the PMIC detecting an electrical fault associated the first battery cell ( par.[0077,0085,0106])
 	Kim discloses the claimed invention except for a power management integrated circuit coupled between the plurality of battery cells and the plurality of loads. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to a power management integrated circuit coupled between the plurality of battery cells and the plurality of loads, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 for advantage such as improving temperature dissipation.	
As for claims 2 and 15, KIM discloses and shows in Fig. 1-2  discloses the claimed invention except for first battery cell has an internal resistance that is greater than 0.1 times an equivalent resistance of a corresponding electrical load within the plurality of the electrical loads. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a first battery cell has an internal resistance that is greater than 0.1 times an equivalent resistance of a corresponding electrical load within the plurality of the electrical loads, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	As for claim 4, KIM discloses and shows in Fig. 1-2 PMIC isolates the first battery cell from a corresponding electrical load within the plurality of electrical loads in response to detecting a first current level flowing into the first battery cell that is greater than a threshold current level
As for claims 3 and 16, KIM discloses and shows in Fig. 1-2  discloses the claimed invention except for the first battery cell has an internal resistance that is greater than 200 Ohms. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the first battery cell has an internal resistance that is greater than 200 Ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	As for claim 6, KIM discloses and shows in Fig. 1-2 first plurality of switches isolates the plurality of battery cells from the plurality of electrical loads in response to detecting a fault within the PMIC
 	As for claim 7, KIM discloses and shows in Fig. 1-2 first battery cell is isolated in response to detecting an internal short within the first battery cell
 	As for claim 8, KIM discloses and shows in Fig. 1-2 first battery cell is isolated in response to detecting an external short between the first battery cell and the PMIC (par.[0110-0111])
As for claim 10, Kim discloses all limitations, but differs from the claimed invention because he does not explicitly disclose comprising an inductive coil that is coupled to the PMIC, the inductive coil facilitating wireless charging to at least one battery cell within the plurality of battery cells
Qiu discloses and shows in Figs. 2-3 comprising an inductive coil that is coupled to the PMIC, the inductive coil facilitating wireless charging to at least one battery cell within the plurality of battery cells (col.6, lines 50-63, col. 9, liens 32-52)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Kim by using an inductive coil that is coupled to the PMIC, the inductive coil facilitating wireless charging to at least one battery cell within the plurality of battery cells for advantages such as providing the ability to conveniently transfer power (col.1, line 35-45) , as taught by Qiu.
As for claim 11, Kim in combination with Qiu discloses and shows a power-up circuit coupled within the PMIC, the power-up circuit selects either a boost converter output voltage or a charge voltage to couple at least one battery cell, within the plurality of battery cells, to a charging circuit (col.1, line 35-45)
As for claim 12, Kim in combination with Qiu discloses and shows power-up circuit maintains the charge voltage above a predetermined voltage to prevent the at least one battery cell from discharging below the predetermined voltage
 	As for claim 13, KIM discloses and shows in Fig. 1-2 a fault detection circuit coupled within the PMIC, the fault detection circuit isolates the plurality of battery cells from the charging circuit in response to detecting a screening current level (via fault detection signal) into the plurality of battery cells that exceeds a threshold level, the screening current iteratively tests each battery cell within  the plurality of battery cells for an electrical short across a corresponding connection to the PMIC (par.[0106])

	As for claim 20, KIM discloses and shows in Fig. 1-2 an electronic contact lens comprising: a plurality of battery cells that provide power to a plurality of electrical loads within the contact lens; a PMIC monitors (within system monitor)  each battery cell within the plurality of battery cells; a first plurality of switches coupled within the PMIC, the first plurality of switches provide a discrete connection for each of the battery cells within the plurality of battery cells; a charging circuit (via charge cycle) coupled to the first plurality of switches to charge the plurality of battery cells; and a fault detection circuit that that detects a fault within the plurality of battery cells, the fault detection circuit performing steps comprising: selectively coupling to each of the battery cells within the plurality of battery cells; applying a reference voltage to the resistor (via balance resistor ) to generate a screening current that flows into at least one of the battery cells; and upon determining that the screening current exceeds a threshold, using at least one of the first plurality of switches to disconnect the at least one battery cell from the charging circuit ( par.[0077,0085,0106,0111]).
 	Kim discloses the claimed invention except for a power management integrated circuit coupled between the plurality of battery cells and the plurality of loads. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to a power management integrated circuit coupled between the plurality of battery cells and the plurality of loads, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 for advantage such as improving temperature dissipation.
 	As for claim 21, KIM discloses and shows in Fig. 1-2 fault detection circuit disconnects the cell from the charging circuit by generating a control signal opens at least one of the plurality of switches
  Allowable Subject Matter
Claims 5,9,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5: a second plurality of switches coupled between the PMIC and the plurality of electrical loads, the second plurality of switches operable to isolate a first electrical load within the plurality of loads in response to detecting a first current level flowing into the first electrical load that is greater than a threshold current level, in combination with the remaining limitations of independent claims 

Claim 9: electronic contact lens is reset in response to detecting the external short, the first battery is identified by screening logic that iteratively tests each battery cell within the plurality of battery cells, in combination with the remaining limitations of independent claims

Claim 18: the first battery cell is isolated in response to detecting an external short between the first battery cell and the PMIC, in combination with the remaining limitations of independent claims

Claim 19: the electronic contact lens is reset in response to detecting the external short, the first battery is identified by screening logic that iteratively tests each battery cell within the set of n battery cells, in combination with the remaining limitations of independent claims
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859